DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,056,049 B2 to Kim et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “first scan lines connected to the pixels to supply first scan signals to the pixels at a second frequency which corresponds to an image refresh rate of the pixels; second scan lines connected to the pixels to supply second scan signals different from the first scan signals to the pixels at the second frequency; third scan lines connected to the pixels to supply third scan signals to the pixels at a first frequency; emission control lines connected to the pixels to supply emission control signals to the pixels at the first frequency; and data lines connected to the pixels to supply data signals to the pixels based on the second frequency”, in combination with the other limitations set forth in claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises: Page 4 of 10Appl. No. 17/350,042a light emitting element including a first electrode, and a second electrode connected to a second power supply; a first transistor including a first electrode connected to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node; a second transistor connected between a data line of the data lines and the first node, and turned on by the first scan signals supplied to an i-th first scan line of the first scan lines; a third transistor connected between the second node and a third node connected to a second electrode of the first transistor, and turned on by the second scan signals supplied to an i-th second scan line of the second scan lines; a fourth transistor connected between the third node and an i-th emission control lines, between the third node and a bias power source, between the first node and the i-th emission control line, or between the first node and the bias power source, and turned on by the third scan signals supplied to an i-th third scan line; a fifth transistor connected between the first power supply and the first node, and configured to be turned off by the emission control signals supplied to an i-th emission control line of the emission control lines; and a storage capacitor connected between the first power supply and the second node, and wherein i is a natural number”, in combination with the other limitations set forth in claim 11.
Claims 2-10 and 12-20 are dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627